Citation Nr: 1341048	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  09-20 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a psychiatric disorder, secondary to service-connected bilateral hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active service from January 1971 to May 1974.

This appeal to the Board of Veterans Appeals (Board) arises from a September 2007 rating action that granted service connection for an acquired psychiatric disorder, depression, assigned an initial 10% rating from December 2005.  By rating action of April 2008, the RO expanded the grant of service connection for an acquired psychiatric disorder to include a panic disorder.  The Veteran appealed the initial 10 percent rating as inadequate.

By decision of December 2008 and April 2011, the Board remanded this case to the RO for further development of the evidence and for due process corrections.  In August 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013)), the Board finds that all notice and development action needed to render a fair decision on the claim on appeal has not been accomplished.  

In an April 2012 statement, the Veteran's representative indicated that the Veteran would be submitting additional evidence in support of his claim, and that he would waive RO review of that evidence.  The evidence consisted of a letter from his Vocational Rehabilitation Counselor.  However, no letter was received, and the Veteran's vocational rehabilitation folder is not included with the files at the Board.  Since it is clear that the Veteran has participated in VA's Vocational Rehabilitation Program, and the information contained in his folder is relevant to his claim, the Board finds that it must be obtained in accordance with the VCAA's duty to assist.  

Additionally, the Veteran has alleged that his psychiatric disability is worse.  In conjunction with the most recent remand, current VA medical records were obtained and associated with the paper or electronic file.  The majority of the records pertain to treatment for the Veteran's end stage renal disease.  The medical reports from the Mental Health Clinic indicate that his psychiatric symptoms are relatively stable.  Upon VA examination in April 2011, the examiner stated that the Veteran was not totally disabled due to his psychiatric disorder but that there was reduced reliability due to irritability, impaired concentration and diminished energy.  The Axis III diagnoses, however, included IgA nephropathy, hypertension, benign prostate hypertrophy, status post TURP, gastroesophageal reflux disease, and sensorineural hearing loss.  Since service connection was granted for a psychiatric disability on a secondary basis, the Board finds that only symptomatology attributable to those disabilities should be considered when rating the Veteran's psychiatric disorder.  Hence, another examination is necessary.  The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Finally, the Board observes that the Veterans Law Judge who presided at the Veteran's August 2010 hearing will be retiring in January 2014.  Hence, he should be afforded the opportunity to attend another hearing if he desires.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who treated the veteran for his psychiatric disorder since March 2012.  After securing the necessary release, the RO should obtain these records.

2.  The RO should obtain the Veteran's Chapter 31 vocational rehabilitation folder and associate it with the claims folder.

3.  The Veteran should be afforded a VA mental examination to determine the severity of his acquired psychiatric disorder as a result of his service-connected bilateral hearing loss and tinnitus.  The claims folder should be made available to the examiner for review before the examination.  The physician should specifically render findings with respect to the existence and extent (or frequency, as appropriate) of memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions or hallucinations - due solely as a result of the service-connected bilateral hearing loss and tinnitus.  The examiner should also (a) render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score due solely as a result of the service-connected bilateral hearing loss and tinnitus, and an explanation of what the score means; and (b) provide an assessment as to the effect of the Veteran's service-connected acquired psychiatric disorder upon his employability due solely as a result of the service-connected bilateral hearing loss and tinnitus.  

4.  The Veteran should be sent a letter informing him that the Veterans Law Judge who presided at his August 2010 hearing will be retiring in January 2014, and he should be afforded the opportunity to appear for another hearing before a different Veterans Law Judge either at the RO or via videoconference technology.  The Veteran's response should be placed in the claims file.  If he requests a new hearing, such hearing should be scheduled.  

After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

